DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 02/14/2022. 
Claim 1 has been amended; claims 4, 5, 13-15, 19 and 20 are canceled. Therefore, claims 1-3, 6-12, 16-18, 21 and 22 are currently pending in this application.

Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-3, 6-12, 16-18, 21 and 22 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1 and 17, the following claimed limitations recite an abstract idea: 
allowing a user to choose a Latin-derived character and see a corresponding Arabic character, a version of the Arabic character corresponding to the Latin-derived character; receive a selection of a Latin-derived letter; display versions of an Arabic letter corresponding to the Latin-derived letter, wherein the versions comprise a version of the letter at the beginning, middle, and end of a word;  allow the user to see: how combinations of Latin-derived letters convert into an Arabic character, or how an Arabic character converts into at least one Latin-derived character; and play a sound associated with the Arabic letter corresponding to the Latin-derived letter.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or teaching.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a mobile device, a processor circuit, a display, a speaker, an input device, a display module, a user interface (Ul) module, which are utilized to perform the functions recited regarding: displaying the interface elements (e.g. an image of a circular wheel that involves simulated sides and overlays, including the tabs and cut-out windows); receiving input(s) from a user(e.g. selection of a Latin-derived letter in the first simulated cut-out window via the input device, etc.); generating one or more graphical and/or audio results (e.g. displaying versions of an Arabic letter corresponding to the Latin-derived letter; play a sound associated with the Arabic letter corresponding to the Latin-derived letter), etc.
additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing textual and/or graphical data into a memory; displaying a textual and/or graphical data to a user via a conventional output device—such as 
a display interface; receiving one or more inputs from the user via a conventional input device—such as a touchscreen, a keyboard, a mouse; analyzing the received inputs and/or stored data, and thereby providing one or more results to the user via one or more conventional output devices—such as a display, a speaker). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
a conventional and generic arrangement of the additional elements. For instance, the disclosure describes one or more commercially available conventional devices (e.g. a smartphone, a tablet, etc.), which are utilized to translate letters; such as, translating Latin-derived letters in to Arabic letters (e.g. see ¶[0010] to ¶[0012] of the specification). 
In addition, the practice of implementing a conventional computer system for translating letters and/or words based on data stored in the memory/database, etc., is still directed to a well-known, routine and conventional activity in the art (e.g. see, “Automated Online English-Arabic Translator”, Faculty of Engineering & Architecture Electrical & Computer Engineering Department; Hicham Yamout & Karim Kanso; Spring 2006; also see US 2004/0167769).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth to note that the analysis  above already encompasses each of the current dependent claims (i.e. claims i.e. claims 2, 3, 6-12, 16, 18, 21 and 22). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
the arguments filed on 02/14/2022). However, the arguments are not persuasive. Applicant argues,  
Claims 1-3, 6-12, 16-18, 21 and 22 stand rejected under 35 USC§ 101 because the claimed invention is directed to an abstract idea. Applicant respectfully disagrees. . . First, under Step 2A, as explained in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), abstract ideas are limited to mathematical concepts, certain methods of organizing human activity, and mental processes. Claim 1 is a computer-implemented system for converting Latin-derived letters into Arabic letters, and is thus not a mathematical concept, a method of organizing human activity, or a mental process. In addition, Claim 1 recites additional elements that amount to significantly more than an abstract idea (which Applicant does NOT concede is present in Claim 1). Claim 1 has many details (e.g., see limitations in bold below) that show clearly that Claim 1 covers a practical application of a computer-implemented system for converting Latin-derived letters into Arabic letters . . . 

“a simulated first side, the simulated first side comprising a first simulated overlay smaller than the primarily circular wheel . . . wherein the speaker is configured to play a sound associated with the Arabic letter corresponding to the Latin-derived letter”

The combination of very specific limitations shown in bold above is significant, because, as explained in Mayo v. Prometheus, 566 U.S. 66 (2012), it is very important to evaluate the claim as a whole. 
In addition, it is important to note that Claim 1 includes limitations that provide a technological solution to a technical problem. For example, the various simulated cut-out windows and the different versions of the Arabic letters displayed make it so the user can consider the many different aspects of translating Latin-derived letters into Arabic letters.
Additionally, Applicant would like to point out the new USPTO Pilot Program that defers consideration of 101 issues until the end of prosecution . . . Applicant submits that the current claims do not cover an abstract idea, but rather cover an improvement over the known prior art. 
In light of the above, Applicant submits that Claim 1 comprises patentable subject matter for at least the reasons set forth above. As Claim 17 comprises similar limitations, Applicant submits that this claim comprises patentable subject matter for at least the same reasons. As Claims 2-12, 16, and 18-22 depend on Claim 1, these claims also comprise patentable subject matter for at least this reason.

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, Applicant appears to assume that the current claims are patent-eligible, per section §101, since they also incorporate a mobile device. For instance, Applicant asserts, “in order to expedite allowance of the claims, Applicant has amended the independent claims to add in the limitation of a mobile device” 
	However, a mobile device (e.g. a laptop computer, a tablet computer, etc.) is already a conventional computer, which is serving to perform conventional computer functions. Particularly, the device is utilized for teaching purpose; such as translating one or more Latin letters into one or more corresponding Arabic letters, etc. Although the mobile device generates various graphical interface elements (e.g. a circular wheel with a plurality of simulated sides, wherein each side comprises one or more cutouts; see claim 1), these elements are also utilized to perform conventional input and/or output functions (e.g. “allowing a user to choose a Latin-derived character and see a corresponding Arabic character, wherein the first simulated cut-out window comprises the Latin-derived character, and the second simulated cut-out window comprises a version of the Arabic character corresponding to the Latin-derived character”, etc., see claim 1). Accordingly, when each of the current claims is considered as a whole, the claimed additional elements, including the mobile device, fail to integrate the abstract idea into a practical application of the abstract idea (e.g. none of the current claims provides an improvement over the relevant existing technology). Consequently, Applicant’s arguments are not persuasive.
	Secondly, Applicant also asserts that “[c]laim 1 is a computer-implemented system for converting Latin-derived letters into Arabic letters, and is thus not a mathematical concept, a method of organizing human activity, or a mental process”. 
abstract idea. It is important to note that a human, such as a language instructor, can translate a Latin letter(s) into its corresponding Arabic letter(s), and vice versa. For instance, when considering a traditional teaching/learning scenario, the instructor uses a pen and paper to demonstrate—to a student—the translation of one or more Latin letters into one or more corresponding Arabic letters. Thus, the claimed computer is utilized to facilitate such teaching/learning process, wherein the computer (i) allows the user (e.g. the student) to select a Latin letter(s), and thereby (ii) presents the Arabic letter(s) that corresponds to  the selected Latin letter(s), etc. Thus, the current claims are directed to the abstract idea group known as certain methods of organizing human activity (e.g. teaching); and the claims also overlap the abstract idea group mental processes. Consequently, Applicant’s arguments are not persuasive.     
	Thirdly, while emphasizing the limitations that describe the parts of the simulated wheel, Applicant asserts, “[c]laim 1 includes limitations that provide a technological solution to a technical problem. For example, the various simulated cut-out windows and the different versions of the Arabic letters displayed make it so the user can consider the many different aspects of translating Latin-derived letters into Arabic letters” (emphasis added). 
Although displaying—via one or more parts of the GUI—the different versions of the Arabic letters may be helpful to the user, this does not necessarily mean that such implementation provides a technological solution to a technical problem. For instance, the conventional computer is already configured to present information according to one e.g. no improvement in terms of memory usage, processing efficiency, etc.). Instead, the claims are utilizing the conventional computer to present desired information to the user. It is also worth to note that the content of the information being presented (e.g. the different versions of the Arabic letters being displayed) is directed to nonfunctional descriptive matter. Thus, even if one assumes that the content (i.e. the topic) being displayed is different from the prior art, such difference does not necessarily imply that the current claim is providing an improvement over the relevant existing technology. Consequently, Applicant’s arguments directed to “a technological solution to a technical problem” are also not persuasive. 
Applicant has also mentioned the recent pilot program, which suggests deferring  issues related to section §101 until other issues (e.g. issues related to sections §112, §102, §103, etc.) are resolved. However, the above program is not necessarily relevant to the current case since section §101 is the only issue left regarding the current claims.    
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.  	  




Conclusion
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715